Ames, J.
The plaintiff’s case depended entirely on the vac lidity of the promissory note, which Fox had assumed to give in the character and capacity of treasurer of the defendant company. Whether he had authority to do so was a vital question. We must assume that the inquiry put to him did not relate to any express authority to sign that specific note. If that had been its meaning, the objection that it called for the witness’s opinion upon a point of law would hardly have been raised, or if raised, it would have been obviated by a change in the form of the question. But, however that may be, it is obvious from this bill of exceptions that his answer might have been his conclusion as to the law of the case. Authority to do such an act might be proved by circumstantial evidence, and his answer may have been a mere expression of his own opinion as to the sufficiency of the evidence. All that could properly be obtained from him were the facts by which the inference of authority was to be supported or repelled, and it was for the counsel to argue, and for the jury to find, under the instructions of the court, whether the facts so given proved that he had the authority which he denied. This question is fully discussed in Short Mountain Coal Co. v. Hardy, 114 Mass. 197, in the judgment by Mr. Justice Colt, and is disposed of in that case. Exceptions sustained.